Exhibit 10.33

ENDO HEALTH SOLUTIONS INC.
EXECUTIVE EMPLOYMENT AGREEMENT
THIS AGREEMENT (this “Agreement”) is hereby entered into as of the 28th day of
February, 2016, by and between Endo Health Solutions Inc. (the “Company”), a
wholly-owned subsidiary of Endo International plc (“Endo”), and Rajiv De Silva
(“Executive”) (hereinafter collectively referred to as “the parties”).
In consideration of the respective agreements of the parties contained herein,
it is agreed as follows:
1.
Term. The term of this Agreement shall be for the period commencing on March 18,
2016 (the “Effective Date”) and ending, subject to earlier termination as set
forth in Section 6, on the third anniversary thereof (the “Employment Term”).

2.
Employment. During the Employment Term:

(a)
Executive shall serve as President and Chief Executive Officer of Endo and shall
be assigned with the customary duties and responsibilities of such position. In
addition, as of the Effective Date, Executive shall serve as member of the board
of directors of Endo (the “Board”). For as long as Executive is the Chief
Executive Officer of Endo, Endo shall nominate Executive for re-election to the
Board. At the time of Executive’s termination of employment with the Company for
any reason, Executive shall resign from the Board and the board of directors of
any of Endo’s affiliates. Executive shall not receive any compensation in
addition to the compensation described in Sections 3 and 4 of this Agreement for
serving as a director of Endo or as a director or officer of any of Endo’s
affiliates, but shall be covered under the indemnification and directors’ and
officers’ liability insurance provisions of Section 14(d) for any such services.

(b)
Executive shall report directly to the Board. Executive shall perform the
duties, undertake the responsibilities and exercise the authority customarily
performed, undertaken and exercised by persons situated in a similar executive
capacity.

(c)
Executive shall devote substantially full-time attention to the business and
affairs of the Company and its affiliates. Executive may (i) serve on corporate
civil, charitable or non-profit boards or committees, subject in all cases to
the prior approval of the Board and other applicable written policies of the
Company and its affiliates as in effect from time to time, and (ii) manage
personal and family investments, participate in industry organizations and
deliver lectures at




--------------------------------------------------------------------------------


educational institutions, so long as no such service or activity unreasonably
interferes, individually or in the aggregate, with the performance of his
responsibilities hereunder.
(d)
Executive shall be subject to and shall abide by each of the personnel and
compliance policies of the Company and its affiliates applicable and
communicated in writing to senior executives.

3.
Annual Compensation.

(a)
Base Salary. The Company agrees to pay or cause to be paid to Executive during
the Employment Term a base salary at the rate of $1,155,000 per annum or such
increased amount in accordance with this Section 3(a) (hereinafter referred to
as the “Base Salary”). Such Base Salary shall be payable in accordance with the
Company’s customary practices applicable to its executives. Such Base Salary
shall be reviewed at least annually by the Board or by the Compensation
Committee of the Board (the “Committee”), and may be increased in the sole
discretion of the Committee, but not decreased.

(b)
Incentive Compensation. For each fiscal year of the Company ending during the
Employment Term, beginning with the 2016 fiscal year, Executive shall be
eligible to receive a target annual cash bonus of 125% of the Base Salary (such
target bonus, as may hereafter be increased, the “Target Bonus”) with the
opportunity to receive a maximum annual cash bonus in accordance with the terms
of the applicable annual cash bonus plan as in effect from time to time, subject
to the achievement of performance targets set by the Committee. Such annual cash
bonus (“Incentive Compensation”) shall be paid in no event later than the 15th
day of the third month following the end of the taxable year (of the Company or
Executive, whichever is later) in which the performance targets have been
achieved. If the parties (following good faith negotiation) fail to enter into a
new employment agreement following expiration of the Employment Term and
Executive terminates his employment within ninety (90) days following expiration
of the Employment Term under circumstances that would have constituted Good
Reason had such termination occurred during the Employment Term or if, during
such 90-day period, the Company terminates Executive’s employment under
circumstances that would not have constituted Cause had such termination
occurred during the Employment Term, then the Company shall pay Executive a
Pro-Rata Bonus (as defined in Section 8(b)(ii) hereof) in a lump sum at the time
bonuses are payable to other senior executives of the Company.


2





--------------------------------------------------------------------------------


4.
Long-Term Compensation. During the Employment Term, Executive shall be eligible
to receive equity-based compensation to be awarded, in the sole discretion of
the Committee (at a level commensurate with his position as Chief Executive
Officer, as compared to other senior executives of the Company), which may be
subject to the achievement of certain performance targets set by the Committee.
All such equity-based awards shall be subject to the terms and conditions set
forth in the applicable plan and award agreements, and in all cases shall be as
determined by the Committee; provided, that, such terms and conditions shall be
no less favorable than those provided for other senior executives of the
Company. If the parties (following good faith negotiation) fail to enter into a
new employment agreement following expiration of the Employment Term and
Executive terminates his employment within ninety (90) days following expiration
of the Employment Term under circumstances that would have constituted Good
Reason had such termination occurred during the Employment Term or if, during
such 90-day period, the Company terminates Executive’s employment under
circumstances that would not have constituted Cause had such termination
occurred during the Employment Term, then such termination of employment shall
be treated as a termination of employment for “Good Reason” or without Cause, as
applicable, for purposes of the performance-based restricted stock units held by
Executive as of the date of such termination of employment (and such awards
shall be treated in accordance with the terms of the applicable award
agreements).

5.
Other Benefits.

(a)
Employee Benefits. During the Employment Term, Executive shall be entitled to
participate in all employee benefit plans, practices and programs maintained by
the Company or its affiliates and made available to employees generally,
including, without limitation, all pension, retirement, profit sharing, savings,
medical, hospitalization, disability, dental, life or travel accident insurance
benefit plans, to the extent Executive is eligible under the terms of such
plans. Executive’s participation in such plans, practices and programs shall be
on the same basis and terms as are applicable to employees of the Company
generally. Executive is responsible for any taxes (other than taxes that are the
Company’s responsibility) that may be due based upon the value of the benefits
provided.

(b)
Executive Benefits. During the Employment Term, Executive shall be entitled to
participate in all executive benefit or incentive compensation plans now
maintained or hereafter established by the Company or its affiliates for the
purpose of providing compensation and/or benefits to comparable executive
employees of the Company including, but not limited to, the Company’s deferred
compensation plans and any supplemental retirement, deferred compensation,


3





--------------------------------------------------------------------------------


supplemental medical or life insurance or other bonus or incentive compensation
plans. Unless otherwise provided herein, Executive’s participation in such plans
shall be on the same basis and terms, as other senior executives of the Company.
No additional compensation provided under any of such plans shall be deemed to
modify or otherwise affect the terms of this Agreement or any of Executive’s
entitlements hereunder. Executive is responsible for any taxes (other than taxes
that are the Company’s responsibility) that may be due based upon the value of
the benefits provided.
(c)
Fringe Benefits and Perquisites. During the Employment Term, Executive shall be
entitled to all fringe benefits and perquisites generally made available by the
Company or its affiliates to its senior executives in accordance with current
Company policy. For the avoidance of doubt, Executive shall not be entitled to
any excise tax gross-up under Section 280G or Section 4999 of the Internal
Revenue Code of 1986, as amended (the “Code”) (or any successor provision), or
any other tax gross-up.

(d)
Business Expenses. Upon submission of proper invoices in accordance with the
Company’s normal procedures, Executive shall be entitled to receive prompt
reimbursement of all reasonable out-of-pocket business, entertainment and travel
expenses (including travel in first-class) incurred by Executive in connection
with the performance of Executive’s duties hereunder. Such reimbursement shall
be made in no event later than the end of the calendar year following the
calendar year in which the expenses were incurred.

(e)
Office and Facilities. During the Employment Term, Executive shall be provided
with an appropriate office at the Company’s headquarters, with such secretarial
and other support facilities as are commensurate with Executive’s status with
the Company and its affiliates, which facilities shall be adequate for the
performance of Executive’s duties hereunder.

(f)
Vacation and Sick Leave. Executive shall be entitled, without loss of pay, to
absent himself voluntarily from the performance of Executive’s employment under
this Agreement, pursuant to the following:

(i)
Executive shall be entitled to annual vacation in accordance with the vacation
policies of the Company as in effect from time to time, which shall in no event
be less than four weeks per year; vacation must be taken at such time or times
as approved by the Board; and


4





--------------------------------------------------------------------------------


(ii)
Executive shall be entitled to sick leave (without loss of pay) in accordance
with the Company’s policies as in effect from time to time.

6.
Termination. The Employment Term and Executive’s employment hereunder may be
terminated under the circumstances set forth below; provided, however, that
notwithstanding anything contained herein to the contrary, Executive shall not
be considered to have terminated employment with the Company for purposes of
this Agreement unless Executive would be considered to have incurred a
“separation from service” from the Company within the meaning of Section 409A of
the Code.

(a)
Disability. The Company may terminate Executive’s employment, on written notice
to Executive after having reasonably established Executive’s Disability. For
purposes of this Agreement, Executive will be deemed to have a “Disability” if,
as a result of any medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months, Executive is unable to perform the
core functions of Executive’s position (with or without reasonable
accommodation) or is receiving income replacement benefits for a period of three
months or more under an accident and health plan covering employees of the
Company. Executive shall be entitled to the compensation and benefits provided
for under this Agreement for any period prior to Executive’s termination by
reason of Disability during which Executive is unable to work due to a physical
or mental infirmity in accordance with the Company’s policies for
similarly-situated executives.

(b)
Death. Executive’s employment shall be terminated as of the date of Executive’s
death.

(c)
Cause. The Company may terminate Executive’s employment for “Cause,” effective
as of the date of the Notice of Termination (as defined in Section 7 below) and
as evidenced by a resolution adopted by two-thirds of the independent members of
the Board. “Cause” shall mean, for purposes of this Agreement: (a) the continued
failure by Executive substantially to perform Executive’s duties under this
Agreement (other than any such failure resulting from Disability or other
illness), (b) Executive makes, or is found to have made, a false certification
relating to the Company’s financial statements, (c) the criminal felony
indictment of Executive by a court of competent jurisdiction, (d) the engagement
by Executive in misconduct that has caused, or in the good faith judgment of the
Board may cause if not discontinued, material harm (financial or otherwise) to
the Company or any of its affiliates, such harm to include, without limitation,
(i) the disclosure of material secret or Confidential Information (as defined in
Section 10


5





--------------------------------------------------------------------------------


(d)) of the Company or any of its affiliates, (ii) the debarment of the Company
or any of its affiliates by the U.S. Food and Drug Administration or any
successor agency (the “FDA”), or (iii) the registration of the Company or any of
its affiliates with the U.S. Drug Enforcement Administration of any successor
agency (the “DEA”) to be revoked, (e) the debarment of Executive by the FDA, or
(f) the continued material breach by Executive of this Agreement. For purposes
of this definition, Cause shall not exist unless written demand is delivered by
the Board to Executive which specifically identifies the conduct, events or
circumstances that may provide grounds for Cause in reasonable detail within
ninety (90) calendar days of the Company’s knowledge of such conduct, events or
circumstances. During the thirty (30) day period after receipt of such demand,
Executive shall have an opportunity to cure or remedy such conduct, events or
circumstances and present his case to the full Board (with the assistance of
counsel chosen by Executive) before any termination for Cause is finalized by a
vote by at least two-thirds of the independent members of the Board at a meeting
of the Board called and held for such purpose. References to the Company in
subsections (a) through (f) of this paragraph shall also include affiliates of
the Company.
(d)
Without Cause. The Company may terminate Executive’s employment without Cause.
The Company shall deliver to Executive a Notice of Termination (as defined in
Section 7 below) not less than thirty (30) days prior to the termination of
Executive’s employment without Cause and the Company shall have the option of
terminating Executive’s duties and responsibilities prior to the expiration of
such thirty-day notice period.

(e)
Good Reason. Executive may terminate employment with the Company for Good Reason
(as defined below) by delivering to the Company a Notice of Termination (as
defined in Section 7 below) not less than thirty (30) days prior to the
termination of Executive’s employment for Good Reason. The Company shall have
the option of terminating Executive’s duties and responsibilities prior to the
expiration of such thirty-day notice period. For purposes of this Agreement,
“Good Reason” means any of the following: (i) a diminution in Executive’s Base
Salary, Target Bonus (provided that in no event shall a failure to earn a bonus
equal or in excess of the Target Bonus by reason of failure to achieve
applicable performance goals be deemed Good Reason) or a material diminution in
benefits; (ii) a material, adverse change to Executive’s position, duties or
responsibilities without Executive’s express written consent; (iii) any change
in reporting structure such that Executive is required to report to someone
other than the Board; (iv) any material breach by the Company of its obligations
under this


6





--------------------------------------------------------------------------------


Agreement (including the material failure to pay any amounts due hereunder when
due or the failure of the Company to abide by the requirements of Section
14(a)(i) below with respect to successors or permitted assigns); or (v) the
Company requiring Executive to be based at any office or location that increases
the length of Executive’s commute by more than fifty (50) miles. Executive shall
provide notice of the existence of the Good Reason condition within ninety (90)
days of the date Executive learns of the condition, and the Company shall have a
period of thirty (30) days during which it may remedy the condition, and in case
of full remedy such condition shall not be deemed to constitute Good Reason
hereunder.
(f)
Without Good Reason. Executive may voluntarily terminate Executive’s employment
without Good Reason by delivering to the Company a Notice of Termination not
less than thirty (30) days prior to the termination of Executive’s employment
and the Company shall have the option of terminating Executive’s duties and
responsibilities prior to the expiration of such thirty-day notice period.

7.
Notice of Termination. Any purported termination by the Company or by Executive
shall be communicated by written Notice of Termination to the other party
hereto. For purposes of this Agreement, a “Notice of Termination” shall mean a
notice that indicates a termination date, the specific termination provision in
this Agreement relied upon and sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated. For purposes of this Agreement, no
such purported termination of Executive’s employment hereunder shall be
effective without such Notice of Termination (unless waived by the party
entitled to receive such notice).

8.
Compensation Upon Termination. Upon termination of Executive’s employment during
the Employment Term, Executive shall be entitled to the following benefits:

(a)
Termination by the Company for Cause or by Executive Without Good Reason. If
Executive’s employment is terminated by the Company for Cause or by Executive
without Good Reason, the Company shall pay Executive all amounts earned or
accrued hereunder through the termination date, including:

(i)
any accrued and unpaid Base Salary, payable on the next payroll date;

(ii)
any Incentive Compensation earned but unpaid in respect of any completed fiscal
year preceding the termination date, payable at the time incentive compensation
is paid to other senior executives;


7





--------------------------------------------------------------------------------


(iii)
reimbursement for any and all monies advanced or expenses incurred in connection
with Executive’s employment for reasonable and necessary expenses incurred by
Executive on behalf of the Company for the period ending on the termination
date, which amount shall be reimbursed within thirty (30) days of the Company’s
receipt of proper documentation from Executive;

(iv)
any accrued and unpaid vacation pay, payable on the next payroll date;

(v)
any previous compensation that Executive has previously deferred (including any
interest earned or credited thereon), in accordance with the terms and
conditions of the applicable deferred compensation plans or arrangements then in
effect, to the extent vested as of Executive’s termination date, paid pursuant
to the terms of such plans or arrangements; and

(vi)
any amount or benefit as provided under any benefit plan or program in
accordance with the terms thereof; (the foregoing items in Sections 8(a)(i)
through 8(a)(vi) being collectively referred to as the “Accrued Compensation”).

(b)
Termination by the Company for Disability. If Executive’s employment is
terminated by the Company for Disability, the Company shall pay Executive:

(i)
the Accrued Compensation;

(ii)
an amount equal to the Incentive Compensation that Executive would have been
entitled to receive in respect of the fiscal year in which Executive’s
termination date occurs, had Executive continued in employment until the end of
such fiscal year, which amount, determined based on actual performance for such
year relative to the performance goals applicable to Executive, shall be
multiplied by a fraction (A) the numerator of which is the number of days in
such fiscal year through the termination date and (B) the denominator of which
is 365 (the “Pro-Rata Bonus”) and shall be payable in a lump sum payment at the
time such bonus or incentive awards are payable to other participants. Further,
upon Executive’s Disability (irrespective of any termination of employment
related thereto), the Company shall pay Executive for twenty-four (24)
consecutive months thereafter regular payments in the amount by which the
monthly Base Salary exceeds Executive’s monthly Disability insurance benefit;
and


8





--------------------------------------------------------------------------------


(iii)
continued coverage for Executive and Executive’s dependents under any health,
medical, dental, vision or life insurance program or policy in which Executive
was eligible to participate as of the time of Executive’s employment
termination, for two (2) years following such termination on terms no less
favorable to Executive and Executive’s dependents (including with respect to
payment for the costs thereof) than those in effect immediately prior to such
termination, which such two year period shall run concurrently with the COBRA
period, and which coverage shall become secondary to any coverage provided to
Executive by a subsequent employer and to any Medicare coverage for which
Executive becomes eligible; provided, however, the parties agree to cooperate
such that the continued coverage is, to the extent practicable, provided in a
manner so as to minimize adverse tax consequences to the Company.

(c)
Termination By Reason of Death. If Executive’s employment is terminated by
reason of Executive’s death, the Company shall pay Executive’s beneficiaries:

(i)
the Accrued Compensation;

(ii)
the Pro-Rata Bonus; and

(iii)
continued coverage for Executive’s dependents under any health, medical, dental,
vision or life insurance program or policy in which Executive was eligible to
participate as of the time of Executive’s employment termination, for two (2)
years following such termination on terms no less favorable to Executive’s
dependents (including with respect to payment for the costs thereof) than those
in effect immediately prior to such termination, which such two year period
shall run concurrently with the COBRA period.

(d)
Termination by the Company Without Cause or by Executive for Good Reason Other
Than in Connection with a Change in Control. If Executive’s employment by the
Company shall be terminated by the Company without Cause (other than on account
of Executive’s Disability or death) or by Executive for Good Reason, in either
case other than where such termination would entitle Executive to the benefits
provided in Section 8(e) of this Agreement, then, subject to Section 14(f) of
this Agreement, Executive shall be entitled to the benefits provided in this
Section 8(d):

(i)
the Accrued Compensation;


9





--------------------------------------------------------------------------------


(ii)
the Pro-Rata Bonus;

(iii)
in lieu of any further Base Salary or other compensation and benefits for
periods subsequent to the termination date, an amount in cash, which amount
shall be payable in a lump sum payment within sixty (60) days following such
termination (subject to Section 9(c)), equal to two (2) times the sum of (A)
Executive’s Base Salary and (B) the Target Bonus; and

(iv)
continued coverage under any health, medical, dental, vision or life insurance
program or policy in which Executive was eligible to participate as of the time
of Executive’s employment termination for two (2) years following such
termination on terms no less favorable to Executive and Executive’s dependents
(including with respect to payment for the costs thereof) than those in effect
immediately prior to such termination, which such two year period shall run
concurrently with the COBRA period, and which coverage shall become secondary to
any coverage provided to Executive by a subsequent employer and to any Medicare
coverage for which Executive becomes eligible. Notwithstanding the above, in the
event such continued coverage, by reason of change in the applicable law, may,
in the Company’s reasonable view, result in tax or other penalties on the
Company, this provision shall terminate and the parties shall, in good faith,
negotiate for a substitute provision that provides substantially similar benefit
to Executive but does not result in such tax or other penalties.

(e)
Termination by the Company Without Cause or by Executive for Good Reason
Following a Change in Control. If Executive’s employment by the Company shall be
terminated by the Company without Cause (other than on account of Executive’s
Disability or death) or by Executive for Good Reason within twenty-four (24)
months following a Change in Control, then, in lieu of the amounts due under
Section 8(d) above and subject to Section 14(f) of this Agreement, Executive
shall be entitled to the benefits provided in this Section 8(e):

(i)
the Accrued Compensation;

(ii)
the Pro-Rata Bonus;

(iii)
in lieu of any further Base Salary or other compensation and benefits for
periods subsequent to the termination date, an amount in cash, which amount
shall be payable in a lump sum payment within sixty (60) days following such
termination (subject to Section 9(c)), equal to three (3)


10





--------------------------------------------------------------------------------


times the sum of (A) Executive’s Base Salary and (B) the Target Bonus; and
(iv)
continued coverage under any health, medical, dental, vision or life insurance
program or policy in which Executive was eligible to participate as of the time
of Executive’s employment termination for three (3) years following such
termination on terms no less favorable to Executive and Executive’s dependents
(including with respect to payment for the costs thereof) than those in effect
immediately prior to such termination, which such three year period shall run
concurrently with the COBRA period, and which coverage shall become secondary to
any coverage provided to Executive by a subsequent employer and to any Medicare
coverage for which Executive becomes eligible. Notwithstanding the above, in the
event such continued coverage, by reason of change in the applicable law, may,
in the Company’s reasonable view, result in tax or other penalties on the
Company, this provision shall terminate and the parties shall, in good faith,
negotiate for a substitute provision that provides substantially similar benefit
to Executive but does not result in such tax or other penalties.

(v)
For purposes of this Agreement, “Change in Control” shall have the meaning set
forth in Endo’s 2015 Stock Incentive Plan, as amended from time to time
(provided that any such amendment is not adverse to Executive).

(f)
No Mitigation. Executive shall not be required to mitigate the amount of any
payment provided for under this Section 8 by seeking other employment or
otherwise and, except as provided in Section 8(b)(iii), 8(d)(iv), and 8(e)(iv)
above, no such payment shall be offset or reduced by the amount of any
compensation or benefits provided to Executive in any subsequent employment.
Further, the Company’s obligations to make any payments hereunder shall not be
subject to or affected by any set-off, counterclaim or defense which the Company
may have against Executive.

9.
Certain Tax Treatment.

(a)
Golden Parachute Tax. To the extent that the payments and benefits provided
under this Agreement and benefits provided to, or for the benefit of, Executive
under any other plan or agreement of the Company or any of its affiliates (such
payments or benefits are collectively referred to as the “Payments”) would be
subject to the excise tax (the “Excise Tax”) imposed under Section 4999 of the


11





--------------------------------------------------------------------------------


Code or any successor provision thereto, or any similar tax imposed by state or
local law, then Executive may, in his sole discretion, (except as provided
herein below) waive the right to receive any payments or distributions (or a
portion thereof) by the Company in the nature of compensation to or for
Executive’s benefit if and to the extent necessary so that no Payment to be made
or benefit to be provided to Executive shall be subject to the Excise Tax (such
reduced amount is hereinafter referred to as the “Limited Payment Amount”), but
only if such reduction results in a higher after-tax payment to Executive after
taking into account the Excise Tax and any additional taxes (including federal,
state and local income taxes, employment, social security and Medicare taxes and
all other applicable taxes) Executive would pay if such Payments and benefits
were not reduced. If so waived, the Company shall reduce or eliminate the
Payments provided under Section 8, to effect the provisions of this Section 9
based upon Section 9(b) below. The determination of the amount of Payments that
would be required to be reduced to the Limited Payment Amount pursuant to this
Agreement and the amount of such Limited Payment Amount shall be made, at the
Company’s expense, by a reputable accounting firm selected by Executive and
reasonably acceptable to the Company (the “Accounting Firm”). The Accounting
Firm shall provide its determination (the “Determination”), together with
detailed supporting calculations and documentation to the Company and Executive
within ten (10) days of the date of termination, if applicable, or such other
time as specified by mutual agreement of the Company and Executive, and if the
Accounting Firm determines that no Excise Tax is payable by Executive with
respect to the Payments, it shall furnish Executive with an opinion reasonably
acceptable to Executive that no Excise Tax will be imposed with respect to any
such Payments. The Determination shall be binding, final and conclusive upon the
Company and Executive, absent manifest error. For purposes of making the
calculations required by this Section 9(a), the Accounting Firm may make
reasonable assumptions and approximations concerning applicable taxes and rates,
and rely on reasonable, good faith interpretations concerning the application of
the Code, and other applicable legal authority. In furtherance of the above, to
the extent requested by Executive, the Company shall cooperate in good faith in
valuing, and the Accounting Firm shall value, services to be provided by
Executive (including Executive refraining from performing services pursuant to
any covenant not to compete) before, on or after the date of the transaction
which causes the application of Section 4999 of the Code, such that payments in
respect of such services may be considered to be “reasonable compensation”
within the meaning of the regulations under Section 4999 of the Code.

12





--------------------------------------------------------------------------------


(b)
Ordering of Reduction. In the case of a reduction in the Payments pursuant to
Section 9(a), the Payments will be reduced in the following order: (i) payments
that are payable in cash that are valued at full value under Treasury Regulation
Section 1.280G-1, Q&A 24(a) will be reduced (if necessary, to zero), with
amounts that are payable last reduced first; (ii) payments and benefits due in
respect of any equity valued at full value under Treasury Regulation Section
1.280G-1, Q&A 24(a), with the highest values reduced first (as such values are
determined under Treasury Regulation Section 1.280G-1, Q&A 24) will next be
reduced; (iii) payments that are payable in cash that are valued at less than
full value under Treasury Regulation Section 1.280G-1, Q&A 24, with amounts that
are payable last reduced first, will next be reduced; (iv) payments and benefits
due in respect of any equity valued at less than full value under Treasury
Regulation Section 1.280G-1, Q&A 24, with the highest values reduced first (as
such values are determined under Treasury Regulation Section 1.280G-1, Q&A 24)
will next be reduced; and (v) all other non-cash benefits not otherwise
described in clauses (ii) or (iv) will be next reduced pro-rata.

(c)
Section 409A. The parties intend for the payments and benefits under this
Agreement to be exempt from Section 409A of the Code or, if not so exempt, to be
paid or provided in a manner which complies with the requirements of such
section, and intend that this Agreement shall be construed and administered in
accordance with such intention. In the event the Company determines that a
payment or benefit under this Agreement may not be in compliance with Section
409A of the Code, subject to Section 5(c) herein, the Company shall reasonably
confer with Executive in order to modify or amend this Agreement to comply with
Section 409A of the Code and to do so in a manner to best preserve the economic
benefit of this Agreement. Notwithstanding anything contained herein to the
contrary, to the extent required in order to avoid accelerated taxation and/or
tax penalties under Section 409A of the Code, (i) no amounts shall be paid to
Executive under Section 8 of this Agreement until Executive would be considered
to have incurred a “separation from service” from the Company within the meaning
of Section 409A of the Code, (ii) amounts that would otherwise be payable and
benefits that would otherwise be provided pursuant to this Agreement during the
six-month period immediately following Executive’s separation from service shall
instead be paid on the first business day after the date that is six (6) months
following Executive’s separation from service (or death, if earlier), with
interest for any cash payments so delayed, from the date such cash amounts would
otherwise have been paid at the short-term applicable federal rate, compounded
semi-annually, as determined under Section 1274 of the Code for the month in


13





--------------------------------------------------------------------------------


which the payment would have been made but for the delay in payment required to
avoid the imposition of an additional rate of tax on Executive, (iii) each
amount to be paid or benefit to be provided under this Agreement shall be
construed as a separately identified payment for purposes of Section 409A of the
Code, (iv) any payments that are due within the “short term deferral period” as
defined in Section 409A of the Code shall not be treated as deferred
compensation unless applicable law requires otherwise and (v) amounts
reimbursable to Executive under this Agreement shall be paid to Executive on or
before the last day of the year following the year in which the expense was
incurred and the amount of expenses eligible for reimbursement (and in-kind
benefits provided to Executive) during any one (1) year may not effect amounts
reimbursable or provided in any subsequent year.
10.
Records and Confidential Data.

(a)
Executive acknowledges that in connection with the performance of Executive’s
duties during the Employment Term, the Company and its affiliates will make
available to Executive, or Executive will develop and have access to, certain
Confidential Information (as defined below) of the Company and its affiliates.
Executive acknowledges and agrees that any and all Confidential Information
learned or obtained by Executive during the course of Executive’s employment by
the Company or otherwise, whether developed by Executive alone or in conjunction
with others or otherwise, shall be and is the property of the Company and its
affiliates.

(b)
Confidential Information will be kept confidential by Executive, will not be
used in any manner that is detrimental to the Company or its affiliates, will
not be used other than in connection with Executive’s discharge of Executive’s
duties hereunder, and will be safeguarded by Executive from unauthorized
disclosure; provided, however, that Confidential Information may be disclosed by
Executive (v) to the Company and its affiliates, or to any authorized agent or
representative of any of them, (w) in connection with performing his duties
hereunder, (x) when required to do so by law or requested by a court,
governmental agency, legislative body, arbitrator or other person with apparent
jurisdiction to order him to divulge, disclose or make accessible such
information, provided that Executive, to the extent legally permitted, notifies
the Company prior to such disclosure, (y) in the course of any proceeding under
Section 11 or 12 of this Agreement or Section 6 of the Release or (z) in
confidence to an attorney or other professional advisor for the purpose of
securing professional advice, so long as such attorney or advisor is


14





--------------------------------------------------------------------------------


subject to confidentiality restrictions no less restrictive than those
applicable to Executive hereunder.
(c)
On Executive’s last day of employment with the Company, or at such earlier date
as requested by the Company, (i) Executive will return to the Company all
written Confidential Information that has been provided to, or prepared by,
Executive; (ii) at the election of the Company, Executive will return to the
Company or destroy all copies of any analyses, compilations, studies or other
documents prepared by Executive or for Executive’s use containing or reflecting
any Confidential Information; and (iii) Executive will return all Company
property. Executive shall deliver to the Company a document certifying his
compliance with this Section 10(c).

(d)
For the purposes of this Agreement, “Confidential Information” shall mean all
confidential and proprietary information of the Company and its affiliates,
including, without limitation,

(i)
trade secrets concerning the business and affairs of the Company and its
affiliates, product specifications, data, know-how, formulae, compositions,
processes, non-public patent applications, designs, sketches, photographs,
graphs, drawings, samples, inventions and ideas, past, current, and planned
research and development, current and planned manufacturing or distribution
methods and processes, customer lists, current and anticipated customer
requirements, price lists, market studies, business plans, computer software and
programs (including object code and source code), computer software and database
technologies, systems, structures, and architectures (and related formulae,
compositions, processes, improvements, devices, know-how, inventions,
discoveries, concepts, ideas, designs, methods and information);

(ii)
information concerning the business and affairs of the Company and its
affiliates (which includes unpublished financial statements, financial
projections and budgets, unpublished and projected sales, capital spending
budgets and plans, the names and backgrounds of key personnel, to the extent not
publicly known, personnel training and techniques and materials) however
documented; and

(iii)
notes, analysis, compilations, studies, summaries, and other material prepared
by or for the Company or its affiliates containing or based, in whole or in
part, on any information included in the foregoing. For


15





--------------------------------------------------------------------------------


purposes of this Agreement, Confidential Information shall not include and
Executive’s obligations shall not extend to (i) information that is generally
available to the public, (ii) information obtained by Executive other than
pursuant to or in connection with this employment, (iii) information that is
required to be disclosed by law or legal process, and (iv) Executive’s rolodex
and similar address books, including electronic address books, containing
contact information.
(e)
Nothing herein or elsewhere shall preclude Executive from retaining and using
(i) his personal papers and other materials of a personal nature, including,
without limitation, photographs, contacts, correspondence, personal diaries, and
personal files (so long as no such materials are covered by any Company hold
order), (ii) documents relating to his personal entitlements and obligations,
and (iii) information that is necessary for his personal tax purposes.

(f)
Executive’s obligations under this Section 10 shall survive the termination of
the Employment Term.

11.
Covenant Not to Solicit, Not to Compete, Not to Disparage, to Cooperate in
Litigation and Not to Cooperate with Non-Governmental Third Parties.

(a)
Covenant Not to Solicit. To protect the Confidential Information and other trade
secrets of the Company and its affiliates as well as the goodwill and
competitive business of the Company and its affiliates, Executive agrees, during
the Employment Term and for a period of twenty-four (24) months after
Executive’s cessation of employment with the Company, not to solicit or
participate in or assist in any way in the solicitation of any customers,
clients, suppliers, employees or agents of the Company or its affiliates;
provided, that the foregoing shall not apply to Executive’s head of
operations/chief of staff. For purposes of this covenant, “solicit” or
“solicitation” means directly or indirectly influencing or attempting to
influence any customers, clients, suppliers, employees or agents of the Company
or its affiliates to cease doing business with, or to reduce the level of
business with, the Company and its affiliates or, with respect to employees or
exclusive agents, to become employed or engaged by any other person,
partnership, firm, corporation or other entity. Executive agrees that the
covenants contained in this Section 11(a) are reasonable and desirable to
protect the Confidential Information of the Company and its affiliates;
provided, that solicitation through general advertising not targeted at the
Company’s or its affiliate’s employees or the provision of references shall not
constitute a breach of such obligations.


16





--------------------------------------------------------------------------------


(b)
Covenant Not to Compete.

(i)
The Company and its affiliates are currently engaged in the business of branded
and generic pharmaceuticals, with a focus on product development, clinical
development, manufacturing, distribution and sales & marketing. To protect the
Confidential Information and other trade secrets of the Company and its
affiliates as well as the goodwill and competitive business of the Company and
its affiliates, Executive agrees, during the Employment Term and for a period of
twenty-four (24) months after Executive’s cessation of employment with the
Company, that Executive will not anywhere in the world where, at the time of
Executive’s termination of employment, the Company develops, manufactures,
distributes, markets or sells its products, except in the course of Executive’s
employment hereunder, directly or indirectly manage, operate, control, or
participate in the management, operation, or control of, be employed by,
associated with, or in any manner connected with, lend Executive’s name to, or
render services or advice to, any third party or any business whose products
compete in whole or in part with the products or services (both on market and in
development) material to the Company or any business unit on the termination
date that constitutes more than 5% of the Company’s revenue on the termination
date (a “Competing Business”); provided, however, that Executive may in any
event (x) own up to a 5% passive ownership interest in any public or private
entity and (y) serve on the board of any Competing Business that competes with
the business of the Company and its affiliates as an immaterial part of its
overall business, provided that he recuses himself fully and completely from all
matters relating to such business.

(ii)
For purposes of this Section 11(b), any third party or any business whose
products compete includes any entity with which the Company or its affiliates
has had a product(s) licensing agreement during the Employment Term and any
entity with which the Company or any of its affiliates is at the time of
termination actively negotiating, and eventually concludes within twelve (12)
months of the Employment Term, a commercial agreement.

(iii)
For the avoidance of doubt it shall not be a violation of this Section 11(b),
for Executive to provide services to an affiliate of a Competing Business if
Executive does not provide services, directly or indirectly, to such


17





--------------------------------------------------------------------------------


Competing Business and the basis of the affiliation is solely due to common
ownership by a private equity or similar investment fund.
(c)
Nondisparagement. Executive covenants that during and following the Employment
Term, Executive will not disparage or encourage or induce others to disparage
the Company or its affiliates, together with all of their respective past and
present directors and officers, as well as their respective past and present
managers, officers, shareholders, partners, employees, agents, attorneys,
servants and customers and each of their predecessors, successors and assigns
(collectively, the “Company Entities and Persons”); provided, that such
limitation shall extend to past and present managers, officers, shareholders,
partners, employees, agents, attorneys, servants and customers only in their
capacities as such or in respect of their relationship with the Company and its
affiliates. The Company agrees that, during and following the Employment Term,
neither the Company nor any director or officer, will issue any written
statement that disparages Executive to any third parties or otherwise encourage
or induce others to disparage Executive. The term “disparage” includes, without
limitation, comments or statements adversely affecting in any manner (i) the
conduct of the business of the Company Entities and Persons or Executive, or
(ii) the business reputation of the Company Entities and Persons or Executive.
Nothing in this Agreement is intended to or shall prevent either party from
providing, or limiting testimony in response to a valid subpoena, court order,
regulatory request or other judicial, administrative or legal process or
otherwise as required by law, prevent either party from engaging in truthful
testimony pursuant to any proceeding under this Section 11 or Section 12 below
or Section 6 of the Release or prevent Executive from making statements in the
course of doing his normal duties for the Company.

(d)
Cooperation in Any Investigations and Litigation; No Cooperation with
Non-Governmental Third Parties. Executive agrees that Executive will reasonably
cooperate with the Company and its affiliates, and its counsel, in connection
with any investigation, inquiry, administrative proceeding or litigation
relating to any matter in which Executive was involved or of which Executive has
knowledge as a result of Executive’s service with the Company by providing
truthful information. Such cooperation shall be subject to Executive’s business
and personal commitments and shall not require Executive to cooperate against
his own legal interests or the legal interests of any future employer of
Executive. The Company agrees to promptly reimburse Executive for reasonable
expenses reasonably incurred by Executive, in connection with Executive’s
cooperation pursuant to this Section 11(d) (including travel expenses at the
level of travel


18





--------------------------------------------------------------------------------


permitted by this Agreement and reasonable attorney fees in the event Executive
reasonably determines that separate legal counsel for Executive is appropriate).
Such reimbursements shall be made as soon as practicable, and in no event later
than the calendar year following the year in which the expenses are incurred.
Executive also shall not (i) support (financially or otherwise), counsel or
assist any attorneys or their clients or any other non-governmental person in
the presentation or prosecution of, (ii) encourage any non-governmental person
to raise, or (iii) suggest or recommend to any non-governmental person that such
person could or should raise, in each case, any disputes, differences,
grievances, claims, charges, or complaints against the Company and/or its
affiliates that (x) arises out of, or relates to, any period of time on or prior
to Executive’s last day of employment with the Company or (y) involves any
information Executive learned during his employment with the Company; provided,
that, following the second anniversary of Executive’s termination of employment
with the Company, such prohibition shall not extend to any such actions taken by
Executive on behalf of (A) Executive’s then current employer, (B) any entity
with respect to which Executive is then a member of the board of directors or
managers (as applicable) or (C) any non-publicly traded entity with respect to
which Executive is a 5% or more equity owner (or any affiliate of any such
entities referenced in clauses (A), (B) or (C)). Executive agrees that, in the
event Executive is subpoenaed by any person or entity (including, but not
limited to, any government agency) to give testimony (in a deposition, court
proceeding or otherwise) which in any way relates to Executive’s employment by
the Company, Executive will, to the extent not legally prohibited from doing so,
give prompt notice of such request to the Chief Legal Officer of the Company so
that the Company may contest the right of the requesting person or entity to
such disclosure before making such disclosure. Nothing in this provision shall
require Executive to violate Executive’s obligation to comply with valid legal
process.
(e)
Blue Pencil. It is the intent and desire of Executive and the Company that the
provisions of this Section 11 be enforced to the fullest extent permissible
under the laws and public policies as applied in each jurisdiction in which
enforcement is sought. If any particular provision of this Section 11 shall be
determined to be invalid or unenforceable, such covenant shall be amended,
without any action on the part of either party hereto, to delete therefrom the
portion so determined to be invalid or unenforceable, such deletion to apply
only with respect to the operation of such covenant in the particular
jurisdiction in which such adjudication is made.

(f)
Survive. Executive’s obligations under this Section 11 shall survive the
termination of the Employment Term.


19





--------------------------------------------------------------------------------


12.
Remedies for Breach of Obligations under Sections 10 or 11 hereof. Executive
acknowledges that the Company and its affiliates will suffer irreparable injury,
not readily susceptible of valuation in monetary damages, if Executive breaches
Executive’s obligations under Sections 10 or 11 hereof. Accordingly, Executive
agrees that the Company and its affiliates will be entitled, in addition to any
other available remedies, to obtain injunctive relief against any breach or
prospective breach by Executive of Executive’s obligations under Sections 10 or
11 hereof in any Federal or state court sitting in the State of Delaware or, at
the Company’s election, in any other state in which Executive maintains
Executive’s principal residence or Executive’s principal place of business.
Executive hereby submits to the non-exclusive jurisdiction of all those courts
for the purposes of any actions or proceedings instituted by the Company or its
affiliates to obtain that injunctive relief, and Executive agrees that process
in any or all of those actions or proceedings may be served by registered mail,
addressed to the last address provided by Executive to the Company, or in any
other manner authorized by law.

13.
Representations and Warranties.

(a)
The Company represents and warrants that (i) it is fully authorized by action of
the Board (and of any other person or body whose action is required) to enter
into this Agreement and to perform its obligations under it, (ii) the execution,
delivery and performance of this Agreement by it does not violate any applicable
law, regulation, order, judgment or decree or any agreement, arrangement, plan
or corporate governance document (x) to which it is a party or (y) by which it
is bound, and (iii) upon the execution and delivery of this Agreement by the
parties, this Agreement shall be its valid and binding obligation, enforceable
against it in accordance with its terms, except to the extent that
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally.

(b)
Executive represents and warrants to the Company that the execution and delivery
by Executive of this Agreement do not, and the performance by Executive of
Executive’s obligations hereunder will not, with or without the giving of notice
or the passage of time, or both: (a) violate any judgment, writ, injunction, or
order of any court, arbitrator, or governmental agency applicable to Executive;
or (b) conflict with, result in the breach of any provisions of or the
termination of, or constitute a default under, any agreement to which Executive
is a party or by which Executive is or may be bound.

14.
Miscellaneous.


20





--------------------------------------------------------------------------------


(a)
Successors and Assigns.

(i)
This Agreement shall be binding upon and shall inure to the benefit of the
Company, its successors and permitted assigns and the Company shall require any
successor or permitted assign to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession or assignment had taken place. The
Company may not assign or delegate any rights or obligations hereunder except to
a successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company. The term the “Company” as used herein shall include a corporation or
other entity acquiring all or substantially all the assets and business of the
Company (including this Agreement) whether by operation of law or otherwise.

(ii)
Neither this Agreement nor any right or interest hereunder shall be assignable
or transferable by Executive, Executive’s beneficiaries or legal
representatives, except by will or by the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by Executive’s legal
personal representatives.

(b)
Fees and Expenses. The Company shall pay reasonable and documented legal fees
and related expenses, up to a maximum amount of $50,000, incurred by Executive
in connection with the negotiation of this Agreement and related employment
arrangements. Such reimbursement shall be made as soon as practicable, but in no
event later than the end of the calendar year following the calendar year in
which the expenses were incurred. Executive is responsible for any taxes that
may be due based upon the value of the fees and expenses reimbursed by the
Company. Executive acknowledges that Executive has had the opportunity to
consult with legal counsel of Executive’s choice in connection with the
drafting, negotiation and execution of this Agreement and related employment
arrangements.

(c)
Notice. For the purposes of this Agreement, notices and all other communications
provided for in the Agreement (including the Notice of Termination) shall be in
writing and shall be deemed to have been duly given when personally delivered or
sent by Certified mail, return receipt requested, postage prepaid, addressed to
the respective addresses last given by each party to the other; provided, that
all notices to the Company shall be directed to the attention of the Chief Legal
Officer of the Company with a copy to the Chairman of the Committee. All notices
and communications shall be deemed to have been received on the date of


21





--------------------------------------------------------------------------------


delivery thereof or on the third business day after the mailing thereof, except
that notice of change of address shall be effective only upon receipt.
(d)
Indemnification. Executive shall be indemnified by the Company as, and to the
extent, to the maximum extent permitted by applicable law as provided in the
memorandum and articles of association of Endo. In addition, the Company agrees
to continue and maintain, at the Company’s sole expense, a directors’ and
officers’ liability insurance policy covering Executive both during and the
Employment Term and while the potential liability exists (but in no event longer
than six (6) years, if such limitation applies to all other individuals covered
by such policy) after the Employment Term, that is no less favorable than the
policy covering Board members and other executive officers of the Company from
time to time. The obligations under this paragraph shall survive any termination
of the Employment Term.

(e)
Withholding. The Company shall be entitled to withhold the amount, if any, of
all taxes of any applicable jurisdiction required to be withheld by an employer
with respect to any amount paid to Executive hereunder. The Company, in its sole
and absolute discretion, shall make all determinations as to whether it is
obligated to withhold any taxes hereunder and the amount thereof.

(f)
Release of Claims. The termination benefits described in Section 8(d) and
Section 8(e) of this Agreement shall be conditioned on Executive delivering to
the Company, a signed release of claims in the form of Exhibit A hereto within
forty-five (45) days or twenty-one (21) days, as may be applicable under the Age
Discrimination in Employment Act of 1967, as amended by the Older Workers
Benefit Protection Act, following Executive’s termination date, and not revoking
Executive’s consent to such release of claims within seven (7) days of such
execution; provided, however, that Executive shall not be required to release
any rights Executive may have to be indemnified by, or be covered under any
directors’ and officers’ liability insurance of, the Company under Section 14(d)
of this Agreement and provided further that, following a Change in Control,
Executive’s requirement to deliver a release shall be contingent on the Company
delivering to Executive a release of claims in the form of Exhibit A hereto.

(g)
Resignation as Officer or Director. Upon a termination of employment for any
reason, Executive shall, resign each position (if any) that Executive then holds
as an officer or director of the Company and any of its affiliates. Executive’s
execution of this Agreement shall be deemed the grant by Executive to the
officers of the Company of a limited power of attorney to sign in Executive’s


22





--------------------------------------------------------------------------------


name and on Executive’s behalf any such documentation as may be required to be
executed solely for the limited purposes of effectuating such resignations.
(h)
Executive Acknowledgement. Executive acknowledges Common Stock Ownership
Guidelines for Non-Employee Directors and Executive Management of Endo
International plc, as may be amended from time to time, and Endo’s compensation
recoupment policy, as may be amended from time to time.

(i)
Modification. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Executive and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreement or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not expressly set forth in this
Agreement.

(j)
Effect of Other Law. Anything herein to the contrary notwithstanding, the terms
of this Agreement shall be modified to the extent required to meet the
provisions of the Sarbanes-Oxley Act of 2002, Section 409A, or other federal law
applicable to the employment arrangements between Executive and the Company. Any
delay in providing benefits or payments, any failure to provide a benefit or
payment, or any repayment of compensation that is required under the preceding
sentence shall not in and of itself constitute a breach of this Agreement;
provided, however, that the Company shall provide economically equivalent
payments or benefits to Executive to the extent permitted by law.

(k)
Governing Law. This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware applicable to contracts
executed in and to be performed entirely within such State, without giving
effect to the conflict of law principles thereof. Any dispute hereunder may be
adjudicated in any Federal or state court sitting in the State of Delaware or,
at the Company’s election, in any other state in which Executive maintains
Executive’s principal residence or Executive’s principal place of business.

(l)
No Conflicts. (A) Executive represents and warrants to the Company that
Executive is not a party to or otherwise bound by any agreement or arrangement
(including, without limitation, any license, covenant, or commitment of any
nature), or subject to any judgment, decree, or order of any court or
administrative


23





--------------------------------------------------------------------------------


agency, that would conflict with or will be in conflict with or in any way
preclude, limit or inhibit Executive’s ability to execute this Agreement or to
carry out Executive’s duties and responsibilities hereunder. (B) The Company
represents and warrants to Executive that the Company is not a party to or
otherwise bound by any agreement or arrangement (including, without limitation,
any license, covenant, or commitment of any nature), or subject to any judgment,
decree, or order of any court or administrative agency, that would conflict with
or will be in conflict with or in any way preclude, limit or inhibit the
Company’s ability to execute this Agreement or to carry out the Company’s duties
and responsibilities hereunder.
(m)
Severability. The provisions of this Agreement shall be deemed severable and the
invalidity or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof.

(n)
Inconsistencies. In the event of any inconsistency between any provision of this
Agreement and any provision of any employee handbook, personnel manual, program,
policy, or arrangement of the Company or its affiliates (including, without
limitation, any provisions relating to notice requirements and post-employment
restrictions), the provisions of this Agreement shall control, unless Executive
otherwise agrees in a writing that expressly refers to the provision of this
Agreement whose control he is waiving.

(o)
Beneficiaries/References. In the event of Executive’s death or a judicial
determination of his incompetence, references in this Agreement to Executive
shall be deemed, where appropriate, to refer to his beneficiary, estate or other
legal representative.

(p)
Survivorship. Except as otherwise set forth in this Agreement, the respective
rights and obligations of the parties hereunder shall survive the Employment
Term and any termination of Executive’s employment. Without limiting the
generality of the forgoing, the provisions of Section 8, 10, 11, and 12 shall
survive the Employment Term.

(q)
Entire Agreement. This Agreement constitutes the entire agreement between the
parties hereto and supersedes all prior agreements, if any, understandings and
arrangements, oral or written, between the parties hereto with respect to the
subject matter hereof.

(r)
Counterparts. This Agreement may be executed in one or more counterparts, each
of which will be deemed to be an original copy of this Agreement and all of


24





--------------------------------------------------------------------------------


which, when taken together, will be deemed to constitute one and the same
agreement.
15.
Certain Rules of Construction.

(a)
The headings and subheadings set forth in this Agreement are inserted for the
convenience of reference only and are to be ignored in any construction of the
terms set forth herein.

(b)
Wherever applicable, the neuter, feminine or masculine pronoun as used herein
shall also include the masculine or feminine, as the case may be.

(c)
The term “including” is not limiting and means “including without limitation.”

(d)
References in this Agreement to any statute or statutory provisions include a
reference to such statute or statutory provisions as from time to time amended,
modified, reenacted, extended, consolidated or replaced (whether before or after
the date of this Agreement) and to any subordinate legislation made from time to
time under such statute or statutory provision.

(e)
References to “writing” or “written” include any non-transient means of
representing or copying words legibly, including by facsimile or electronic
mail.

(f)
References to “$” are to United States Dollars.


25





--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and Executive has executed this Agreement as of the day
and year first above written.
ENDO HEALTH SOLUTIONS INC.
By: /s/ ROGER H. KIMMEL
Name: Roger H. Kimmel
Title: Chairman of the Board of Directors    
EXECUTIVE
By: /s/ RAJIV DE SILVA
Name: Rajiv De Silva
Title: President & Chief Executive Officer    

26





--------------------------------------------------------------------------------


EXHIBIT A

FORM OF RELEASE AGREEMENT


THIS RELEASE AGREEMENT (the “Release”) is made by and between Rajiv De Silva
(“Executive”) and Endo Health Solutions, Inc. (the “Company”).


1.
FOR AND IN CONSIDERATION of the payments and benefits provided in Section
[8(d)(iii) and (iv)] of the Employment Agreement between Executive and the
Company dated as of February 28, 2016, (the “Employment Agreement”), Executive,
for himself, his successors and assigns, executors and administrators, now and
forever hereby releases and discharges the Company, together with all of its
past and present parents, subsidiaries, and affiliates, together with each of
their officers, directors, stockholders, partners, employees, agents,
representatives and attorneys, and each of their subsidiaries, affiliates,
estates, predecessors, successors, and assigns (hereinafter collectively
referred to as the “Releasees”) from any and all rights, claims, charges,
actions, causes of action, complaints, sums of money, suits, debts, covenants,
contracts, agreements, promises, obligations, damages, demands or liabilities of
every kind whatsoever, in law or in equity, whether known or unknown, suspected
or unsuspected, which Executive or Executive’s executors, administrators,
successors or assigns ever had, now has or may hereafter claim to have by reason
of any matter, cause or thing whatsoever; arising from the beginning of time up
to the date Executive executes the Release: (i) relating in any way to
Executive’s employment relationship with the Company or any of the Releasees, or
the termination of Executive’s employment relationship with the Company or any
of the Releasees; (ii) arising under or relating to the Employment Agreement;
(iii) arising under any federal, local or state statute or regulation,
including, without limitation, the Age Discrimination in Employment Act of 1967,
as amended by the Older Workers Benefit Protection Act, Title VII of the Civil
Rights Act of 1964, the Americans with Disabilities Act of 1990, the Employee
Retirement Income Security Act of 1974, the Equal Pay Act, any claim arising
under the provisions of the False Claims Act; 31 U.S.C.A. § 3730, including, but
not limited to, any right to personal gain with respect to any claim asserted
under its “qui tam” provisions, Sections 1981 through 1988 of Title 42 of the
United States Code, the Immigration Reform and Control Act, the Workers
Adjustment and Retraining Notification Act, the Occupational Safety and Health
Act, the Family and Medical Leave Act, the Fair Labor Standards Act of 1938,
Executive Order 11246, the Pennsylvania Human Relations Act, the Pennsylvania
Whistleblower Law and/or the applicable state or local law or ordinance against
discrimination, each as amended; (iv) relating to wrongful employment
termination or breach of contract; or (v) arising under or relating to any
policy, agreement, understanding or promise, written or oral, formal or
informal, between the Company and any of the Releasees and Executive; provided,
however, that notwithstanding the foregoing, nothing contained in the Release
shall in any way diminish or impair: (a) any rights Executive may have, from and
after the date the Release is executed; (b) any rights to indemnification that
may exist from time to time


27





--------------------------------------------------------------------------------


under the Company’s certificate of incorporation or bylaws, or state law or any
other indemnification agreement entered into between Executive and the Company;
(c) any rights Executive may have under any applicable general liability and/or
directors and officers insurance policy maintained by the Company; (d) any
rights Executive may have to vested benefits under employee benefit plans or
incentive compensation plans of the Company; (e) any rights Executive may have
as a general shareholder of the Company; (f) Executive’s ability to bring
appropriate proceedings to enforce the Release; (g) any rights to the payments
and benefits provided in Section [8(d)(iii) and (iv)] of the Employment
Agreement; and (h) any rights or claims Executive may have that cannot be waived
under applicable law (collectively, the “Excluded Claims”). Executive further
acknowledges and agrees that, except with respect to Excluded Claims, the
Company and the Releasees have fully satisfied any and all obligations
whatsoever owed to Executive arising out of Executive’s employment with the
Company or any of the Releasees, and that no further payments or benefits are
owed to Executive by the Company or any of the Releasees. Nothing in this
Release is intended to prohibit or restrict Executive’s right to file a charge
with or participate in a charge by the Equal Employment Opportunity Commission,
or any other local, state, or federal administrative body or government agency
that is authorized to enforce or administer laws related to employment; provided
that Executive hereby waives the right to recover any monetary damages or other
relief against any Releasees.


[Upon the Release becoming effective, the Company hereby discharges and
generally releases Executive from all claims, causes of action, suits,
agreements, and damages which the Company may have now or in the future against
Executive for any act, omission or event relating to his employment with the
Company or termination of employment therefrom occurring up to and including the
date on which the Company signs the Release (excluding any acts or omissions
constituting fraud, theft, embezzlement or breach of fiduciary duty by
Executive) to the extent that such claim, cause of action, suit, agreement or
damages is based on facts, acts, omissions, circumstances or events actually
known, or which should have been reasonably known, on the date on which the
Company signs the Release by any member of the Board of Directors of the
Company.] 1 


2.
Executive understands and agrees that, except for the Excluded Claims, Executive
has knowingly relinquished, waived and forever released any and all rights to
any personal recovery in any action or proceeding that may be commenced on
Executive’s behalf arising out of the aforesaid employment relationship or the
termination thereof, including, without limitation, claims for back pay, front
pay, liquidated damages, compensatory damages, general damages, special damages,
punitive damages, exemplary damages, costs, expenses and attorneys’ fees.







1 Insert upon qualifying termination following a Change in Control.

28





--------------------------------------------------------------------------------


3.
Executive acknowledges and agrees that Executive has been advised to consult
with an attorney of Executive’s choosing prior to signing the Release. Executive
understands and agrees that Executive has the right and has been given the
opportunity to review the Release with an attorney of Executive’s choice should
Executive so desire. Executive also agrees that Executive has entered into the
Release freely and voluntarily. Executive further acknowledges and agrees that
Executive has had at least [twenty-one (21)][forty-five (45)] calendar days to
consider the Release, although Executive may sign it sooner if Executive wishes.
In addition, once Executive has signed the Release, Executive shall have seven
(7) additional days from the date of execution to revoke Executive’s consent and
may do so by writing to: ___________. The Release shall not be effective, and no
payments shall be due hereunder, earlier than the eighth (8th) day after
Executive shall have executed the Release and returned it to the Company,
assuming that Executive had not revoked Executive’s consent to the Release prior
to such date.



4.
It is understood and agreed by Executive that any payment made to Executive is
not to be construed as an admission of any liability whatsoever on the part of
the Company or any of the other Releasees, by whom liability is expressly
denied.


5.
The Release is executed by Executive voluntarily and is not based upon any
representations or statements of any kind made by the Company or any of the
other Releasees as to the merits, legal liabilities or value of Executive’s
claims. Executive further acknowledges that Executive has had a full and
reasonable opportunity to consider the Release and that Executive has not been
pressured or in any way coerced into executing the Release.


6.
The exclusive venue for any disputes arising hereunder shall be the state or
federal courts located in the State of Delaware or, at the Company’s election,
in any other state in which Executive maintains Executive’s principal residence
or Executive’s principal place of business, and each of the parties hereto
irrevocably waives, to the fullest extent permitted by law, any objection which
it may now or hereafter have to the laying of the venue of any such proceeding
brought in such a court and any claim that any such proceeding brought in such a
court has been brought in an inconvenient forum. Each of the parties hereto also
agrees that any final and unappealable judgment against a party hereto in
connection with any action, suit or other proceeding may be enforced in any
court of competent jurisdiction, either within or outside of the United States.
A certified or exemplified copy of such award or judgment shall be conclusive
evidence of the fact and amount of such award or judgment.

  
7.
The Release and the rights and obligations of the parties hereto shall be
governed and construed in accordance with the laws of the State of Delaware. If
any provision hereof is unenforceable or is held to be unenforceable, such
provision shall be fully severable, and this document and its terms shall be
construed and enforced as if such unenforceable provision had never comprised a
part hereof, the remaining provisions hereof shall remain in full force and
effect, and the court construing the provisions shall add as a part hereof a
provision as similar in terms and effect to such unenforceable provision as may


29





--------------------------------------------------------------------------------


be enforceable, in lieu of the unenforceable provision.

8.
The Release shall inure to the benefit of and be binding upon the Company and
its successors and assigns.


30





--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Executive and the Company have executed the Release as of
the date and year provided below.
IMPORTANT NOTICE: BY SIGNING BELOW YOU RELEASE AND GIVE UP ANY AND ALL LEGAL
CLAIMS, KNOWN AND UNKNOWN, THAT YOU MAY HAVE AGAINST THE COMPANY AND RELATED
PARTIES.
 
 
 
Endo Health Solutions, Inc.
 
Rajiv De Silva
Dated:
 
Dated:



